Citation Nr: 0819321	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  98-17 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1961 
to September 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claim has a long procedural history since 1998 
including multiple remands by both the Board and the Court of 
Appeals for Veterans Claims (Court).  He initially filed a 
claim to reopen for service connection for a back disorder in 
July 1998.  The veteran's claim to reopen was denied by the 
Board in a June 1999 decision.  The veteran appealed that 
denial to the Court.  By Order issued in August 2000, the 
Court vacated the Board's June 1999 decision and remanded the 
veteran's claim to the Board.  The Board, thereafter, 
reopened and remanded the veteran's claim for further 
development in May 2001.

The veteran's claim was returned to the Board in May 2006 at 
which time the Board issued a decision denying the veteran's 
claim for service connection on the merits.  The veteran 
again appealed the Board's denial to the Court.  Pursuant to 
a Joint Motion for Remand, in September 2007, the Court 
vacated the Board's May 2006 decision and remanded the 
veteran's claim.  According the Joint Motion for Remand, the 
Board's reliance upon an August 2001 notice letter pursuant 
to the Veterans Claims Assistance Act of 2000 (VCAA) was 
inappropriate as the August 2001 was non-compliant with VCAA 
notice requirements in that (1) it was issued after the 
original decision on the veteran's claim and (2) it referred 
to a new and material evidence claim instead of a claim for 
entitlement to service connection  (when the Board has just 
reopened the veteran's claim in May 2001).  Hence, the Joint 
Motion for Remand points out that the Board's discussion 
regarding the August 2001 letter was inadequate for appellate 
review.

Therefore, the Board finds that remand is necessary in order 
to provide the veteran with VCAA-compliant notice on his 
service connection claim.  The Board notes that, since August 
2001, there have been several cases that have explained and 
expanded VA's duty to notify the veteran with respect to his 
claim.  The new VCAA notice should, therefore, be compliant 
with VA's current duty to notify.

Finally, the Board notes that, through his attorney, the 
veteran submitted additional medical evidence (dated in March 
2006) in support of his claim directly to the Board in June 
2008.  The veteran has not, however, provided a waiver for 
the Board to consider this evidence in the first instance.  
Thus, on remand, this evidence should be considered when 
readjudicating the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  As required by the Court Order and 
Joint Motion, provide the veteran with 
VCAA notice that addresses all current 
notice requirements for claims for service 
connection.

2.  Then, upon receipt of any response from 
the veteran and  taking any further actions 
needed to ensure VA's duty to assist and 
notice obligations are met as may then be 
indicated, readjudicate the veteran's claim.  
Such readjudication should consider the 
March 2008 medical evidence submitted by the 
veteran's attorney.  If such action does not 
resolve the claim, a Supplemental Statement 
of the Case should be issued to the veteran 
and his attorney.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



